Citation Nr: 0919034	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  05-17 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines


THE ISSUE

1.  The validity of indebtedness due to overpayment of 
Chapter 35 Education benefits.  

2.  Entitlement to waiver of recovery of an overpayment of 
Chapter 35 Education benefits in the amount of $5,709.46.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran is deceased.  The appellant is his daughter.  She 
is in receipt of Chapter 35 Dependents Educational Assistance 
benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision on waiver of 
indebtedness by the Manila RO which denied the appellant's 
request for waiver of indebtedness in the calculated amount 
of $5,709.46.  


FINDINGS OF FACT

1.  An overpayment of $5,709.46 occurred because the 
appellant failed to inform VA when she dropped, withdrew, and 
failed some of her accredited subjects.  

2.  VA is not at fault in the creation of the overpayment of 
educational benefits for the appellant.  

3.  Collection of the full amount of the overpayment would 
cause undue financial hardship to the appellant.  




CONCLUSIONS OF LAW

1.  The debt created by overpayment of Chapter 35 educational 
assistance benefits in the amount of $5,709.46 is valid.  38 
U.S.C.A. §§ 3531, 3532, 3688 (West 2002); 38 C.F.R. §§ 
21.3135, 21.4135, 21.4136 (2008).

2.  The overpayment was not due to fraud, misrepresentation, 
or bad faith on the part of the appellant, and recovery of 
the overpayment of VA educational benefits in the amount of 
$2,855, one half the amount owed, would be against equity and 
good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 1.963(a), 1.965(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) does not apply to the instant 
appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326.  
See Barger v. Principi, 16 Vet. App. 132 (2002) (the VCAA 
does not apply to cases involving the waiver of recovery of 
overpayment claims because the statute at issue in such cases 
is not found in Title 38, United States Code, Chapter 51, 
i.e., the laws affected by the VCAA).  

The statute governing waiver claims, however, has its own 
notice provisions.  38 U.S.C.A. § 5302.  In a waiver claim, 
the payee must be notified of her right to apply for a waiver 
and be provided with a description of the procedures for 
submitting the application.  

In October 2004, the Manila RO sent the appellant a letter 
advising her of her debt, and informing her that if she could 
not pay the whole amount in one payment, she was to request 
repayment through partial remittance.  She was further 
informed that if she did not believe she owed the debt or if 
she thought the amount was incorrect, she had a right to 
dispute the debt.  She was informed that she would have to 
show any fault on her part was excusable and why she felt she 
should not be required to pay the debt.  She was told that 
any waiver request would only be considered if accompanied by 
a completed financial status report.  The notice requirements 
were thus met.  

A review of the evidence of record reveals the appellant was 
being paid for educational benefits at the full-time rate 
when she submitted an enrollment certification in July 2003 
for a new course.  In August 2003 VA verified with the school 
registrar the number of units previously taken which would be 
credited to the completion of her current course.  The Office 
of the Registrar at the university sent VA a certification of 
the credited units and a copy of her transcript of records.  
The transcript showed some subjects were withdrawn, 
incomplete, and failed.  

Received in September 2004 was a letter from the appellant in 
which she explained why she had not passed and taken some 
subjects.  She stated that her first love was nursing, but 
she was very young and believed she could not then tackle the 
course from either a physical or mental standpoint.  She 
therefore took courses in accounting, but got discouraged in 
that area.  She stated that she received failing marks 
because of discouragement and discontentment because she 
should have immediately enrolled in the College of Nursing 
and not the College of Business Administration.  

In a financial status report received in December 2004, the 
appellant indicated she had no monthly income.  She stated 
she was jobless.  She stated she had no income and no 
expenses.  She stated that she "can't pay anything--jobless 
and student. . . ."  She reported she was born in February 
1983.  

In a January 2005 decision on waiver of indebtedness by the 
RO, she was informed that the evidence she submitted did not 
establish enough reason for making the enrollment change due 
to circumstances that were unanticipated or beyond her 
control.  Award of educational assistance was reduced to 
half-time effective June 10, 2002, and three-quarter time, 
effective November 4, 2002.  

The educational assistance allowance paid to eligible 
dependents of veterans under Chapter 35, Title 38, United 
States Code, will be reduced or terminated on the last date 
of attendance if the individual withdraws from courses with 
mitigating circumstances.  38 C.F.R. §§ 21.3135, 21.4135.  If 
there are no mitigating circumstances, the educational 
allowance will be reduced or terminated as on the first day 
of the term in which the withdrawal occurs.  
38 C.F.R. § 21.4135.  

Examples of qualifying mitigating circumstances include:  
Illness in the individual or her family; a family death; an 
unavoidable geographical transfer resulting from the 
individual's employment; an unavoidable change in employment 
conditions; immediate family or financial obligations beyond 
the individual's control that require her to suspend pursuit 
of the program of education in order to obtain employment; 
discontinuance of the course by the school; unanticipated 
active duty for training; or unanticipated child care 
difficulties.  See 38 C.F.R. § 21.4136(b).  

For a course discontinued, a course interrupted, a course 
terminated, or a course not satisfactorily completed or 
withdrawn from, if the individual receives all non-punitive 
grades, or withdraws from all courses of them because of 
being ordered to active duty, and no mitigating circumstances 
are found, VA will terminate the individual's educational 
assistance allowance effective the first date of the term in 
which the withdrawal occurs.  38 C.F.R. § 21.4135(e).  

Recovery of the overpayment of any VA benefits may be waived 
if:  (1) The application for relief is filed in a timely 
manner; (2) there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person 
having an interest in the waiver; and (3) recovery of the 
indebtedness from the payee who received such benefits would 
be against the principles of equity and good conscience.  
38 U.S.C.A. § 5302.  

Here, the record contains no indication of fraud, 
misrepresentation, or bad faith on the part of the appellant.  
38 U.S.C.A. § 5302.  

In such cases, the Board must determine whether recovery of 
the indebtedness would be against equity and good conscience.  
The pertinent regulation in this case provides that 
"substantive equity and good conscience" will be applied when 
the facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  

The elements of equity and good conscience are as follows:  
(1) Fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) Undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment; failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  

With regard to fault of the debtor vs. fault of the VA, the 
record shows that the appellant failed to inform VA right 
away when she dropped, withdrew, or failed some of her 
accredited subjects.  A review of the evidence shows that she 
had been informed of her obligation to report any change in 
her educational status.  Thus, between the two parties, the 
appellant is at fault for the creation of the indebtedness.  

With regard to whether failure to collect would cause unjust 
enrichment for the debtor, the Board notes that she received 
benefits to which she was not entitled, and as such, this 
would cause enrichment to her.  There is no indication that 
her reliance on VA benefits resulted in relinquishment of a 
valuable right.  

However, the Board has also considered whether the appellant 
would suffer undue financial hardship if forced to repay the 
entire debt.  The Board finds that there would be significant 
financial hardship in this case.  The most recent financial 
status report of record dated in late 2004 shows that the 
appellant reported no income whatsoever.  At that time she 
stated she had no assets whatsoever and was totally dependent 
on her mother for financial support.  She has no assets and 
this certainly presents evidence of a mitigating 
circumstance.  The Board finds that in weighing all of the 
elements of equity and good conscience, the element of 
financial hardship that would be caused by recoupment of the 
debt outweighs the elements which are not in the appellant's 
favor in this particular case.  Accordingly, the undersigned 
finds that forgiveness of one-half of the debt, that being 
$2,855, is in order.  However, waiver of the other half of 
the debt, $2,854, is not warranted.


ORDER

The overpayment of Chapter 35 educational assistance benefits 
in the calculated amount of $5,709.46 was validly created.  
To this extent, the appeal is denied.

Entitlement to a partial waiver of recovery of the 
overpayment of VA Chapter 35 educational assistance benefits 
in the amount of $2,855 is granted; to this extent, the 
appeal is allowed.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


